Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the
“Douglas” valve assemblies in question operate the same in all material respects as the articles the subject of The Durst Mfg. Co., Inc. v. United States (36 Cust. Ct. 220, C. D. 1778); that said valve assemblies constitute one of the components in a complete toilet-box mechanism, represented by exhibit 2 in C. D. 1778; and that said unit must have all of the components in said exhibit 2 to function as a toilet-box mechanism, the claim of the plaintiff was sustained.